DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on June 10, 2022.  As directed by the amendment: claim(s) 5 and 7 have been amended, claim(s) 1-4 and 6 have been cancelled, and no claim(s) have been added. Thus, claims 5 and 7 are currently pending in the application.
Response to Arguments
Applicant's arguments filed June 10, 2022 have been fully considered but they are not persuasive. For simplicity, the examiner has broken down the arguments into sections.
Declaration of Inventor Khomchanka & Laser Parameters
The applicant has argued that the declaration of Inventor Khomchanka is evidence that one ordinarily skilled in the art can make the appropriate determination after considering such factors as protein content and water content and a click sound.
The Affidavit under 37 CFR 1.132 filed June 10, 2022 is insufficient to overcome the rejection of claims 5 and 7 based upon 35 U.S.C. 112(a) as set forth in the last Office action because:  
It is not merely enough for applicant to submit an affidavit for one example of the instant invention when the claims as written imply possession of the entire genus. The applicant argues that one ordinarily skilled in the art must make the determination of which laser parameters to use after considering other factors; however, the applicant fails to recite this in the claimed limitations. The instant invention lacks sufficient evidence as to how one in the art would be able to determine which laser parameters are needed and what factors have to be considered in order to achieve the desired result of the instant invention.
Applicant further states, that they have listed on an IDS a prior art US 6,997,923 B2 that lists common laser parameters for skin treatment. However, this is unclear to the examiner because it appears that the applicant is saying (1) that these common laser parameters are obvious to use and can achieve the desired method steps detailed and in fact the instant invention is not novel and/or (2) it is well known known in the art to achieve the desired effect of the instant invention utilizing any known common laser parameters. 
35 U.S.C. 112(a) and 112(b) and Claim Language and Limitations
Applicant’s arguments, see pg. 5, filed June 10, 2022, with respect to claims 5 and 7 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 5 and 7 has been withdrawn; however, there are still other 35 U.S.C. 112(a) issues regarding other claim limitations as detailed below. 
The applicant has failed to address the 35 U.S.C. 112(b) rejection of claims 5 and 7 regarding the limitation “without increasing the contact surface of living tissue” or to amend the claims to delete this limitation. Therefore, the examiner has maintained the rejection as detailed below.
The applicant has also amended the claims to incorporate a negative limitation (as rejected below); however, the examiner would like to bring to the applicant’s attention that the mere recitation of a limitation that is detailed in the specification is not sufficient alone for support for the limitation.
The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
Arguments against 35 U.S.C. 103 Rejection
The applicant argues that the interpretation that “below the surface of the skin tissue” that only requires the method to be applied below the surface of the epidermis is not reasonable. The applicant further details by defining the word “tissue.” The examiner would like to direct the applicant to the definition that they have provided which explicitly states “Tissue” is defined as an aggregate of similar cells and cell products forming a definite kind of structural material with a specific function, in a multicellular organism.  Furthermore, the examiner would like to direct the applicant to the definition of skin, which is a “thin layer of tissue forming the natural outer covering of the body of a person or animal.” Therefore, as detailed skin is tissue and therefore the limitation “below the surface of the skin tissue” is literally and explicitly defined as anything below the surface of the epidermis as that is the outermost layer of skin tissue. It appears the wording as currently used in the claimed limitations is not the intent of the instant invention, and the examiner invites the applicant to utilize a new word choice to more accurately capture the depths in which the instant invention attains. The examiner is not convinced by the arguments presented and has maintained the use of the prior art and addressed the newly added limitations below.
The examiner would also like to point out to the applicant, that claims 5 and 7 are method claims that appear to only have two steps (the step of generating a plurality of non-thermal explosive acoustic waves… and arranging the waves). The remaining claim limitations appear to be intended (or inherent) effects after the generation of these non-thermal explosive acoustic waves. It is the examiners suggestion that the applicant details the steps required to achieves these desired intended effects of the utilization of these non-thermal explosive acoustic waves.
Furthermore, it seems that the issues are crystalized after three rejections with substantially the same exact rejection and is ready for appeal.  It does not appear that significant progress is occurring due to the unresolved issues and the application appears to be ripe for a neutral third party to evaluate and decide the issues.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
 The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims detail “wherein said creation a plurality of non-thermal microdestruction sites on biological tissue, below the surface of skin tissue, precludes the possibility of formed defect replacement by fibrous tissue, stimulating only natural regeneration of biological tissue and restoration of functional properties, characteristics, and structure…” however, while the instant specification does disclose this limitation word for word in [0008] it only merely mentioned without any support or examples of how this is achieved. Furthermore, as written this claimed limitation would be easily met by prior art by the lack of direct mentioning that these limitations (formed defect replacement by fibrous tissue, stimulating only natural regeneration of biological tissue) have in fact occurred.
The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
Claims 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is emphasized that the claim encompasses any way in which these acoustic waves can be formed, and specifically the method is not limited to laser pulses that create these waves.  Furthermore, the specification is completely silent as to any specific laser parameters that provide the claimed effect; see written description rejection above.  Based on this, it appears as if applicant is solely claiming the result of a method, without claiming or disclosing the specific steps that provide the effect.  The examiner contends that are any number of ways that acoustic waves can be generated, as claimed, and based on the fact that applicant has provided no examples or direction as to how this result is achieved, the examiner takes the position that in order to make/use the full scope of the claim, undue experimentation would be required. The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 7 contains the negative limitation “without increasing the contact surface of living tissue.” However, it is unclear what is meant by this limitation and how to interpret this limitation. The examiner has interpreted this to be an effect that would be expressly present or mentioned as an outcome of a treatment. Therefore, a prior art not mentioning this effect would fulfill the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler (US 2006/0004306 A1) in view of O’Donnell (2004/0054357 A1), as evidenced by Anderson (US 2009/0088733 A1).
Regarding claim 5, Altshuler discloses a method for minimally invasive rejuvenation of biological tissue and restoration of functional properties, characteristics, and structure thereof by creating a plurality of non-thermal microdestruction sites on biological tissue, below the surface of skin tissue, without increasing the contact surface of living tissue to promote natural regeneration in desired areas without the use of heat (photodisruption e.g. [0011]; [0144] [0486]-[0488] the system can utilize photodisruption to create the damage zones without thermal islets), the method consisting of: generating a plurality of non-thermal explosive waves with the use of laser pulses directed at underlying biological (e.g. Fig 42a; [0486]-[0487] the system utilizes electromagnetic radiation [0152]; [0274]; [0363] the system can utilize different parameters to adjust the phases of the output of the system), each wave travelling radially from an epicenter on the surface of skin, and into said underlying biological tissue without increasing the contact surface of living tissue, wherein all epicenters of acoustic waves are located at equal distance from one another, wherein the minimum power of generated acoustic waves is selected in such a way that the power of a single wave generate by one epicenter would be insufficient to cause mechanical trauma of treated biological tissue, but the combined power of the interference of a plurality of the waves generated by adjacent epicenters would be sufficient to cause trauma of a desired level to the treated biological tissue (e.g. Fig 42a; [0152]; [0274]; [0363] the system can utilize different parameters to adjust the phases of the output of the system [0486]-[0487] the system discloses utilizing a skin-lifting implement to create a space between the two lighting assemblies 520 and the illumination is selected so that the damage zones are only in the spatial zones 507 where the beams intersect); and arranging said epicenters of said plurality of non-thermal explosive waves so that the interference zones are created in areas of said underlying biological tissue where microdestruction sites are desired (e.g. [0487] the dimension of the microdestruction sites (the beams intersection) are controlled with high precision to be in the desired); wherein said plurality of non-thermal explosive acoustic waves are generated as divergent explosive acoustic waves so that interference zones are formed deep inside the biological tissue where the explosive acoustic waves are directed (e.g. [0486]-[0487]).
Altshuler is silent regarding wherein the method explicitly states comprising generating a plurality of explosive acoustic waves directed at biological tissue and also wherein said creation a plurality of non-thermal microdestruction sites on biological tissue, below the surface of skin tissue, precludes the possibility of formed defect replacement by fibrous tissue, stimulating only natural regeneration of biological tissue and restoration of functional properties, characteristics, and structure.
It is noted that Altshuler does disclose the use of photodisruption (e.g. [0144]-[0145]). Anderson discloses a method and apparatus for photodisruption in which “High energy, ultrashort pulses of laser light cause extremely rapid heating of the target, with formation of a rapidly expanding thermal plasma.  As the plasma collapses, the shock wave causes mechanical disruption of the target.” This is equivalent to what the applicant has described as non-thermal.
Additionally, Altshuler does not disclose that there are formed defect replacement by fibrous tissue, and that is stimulates anything other than natural regeneration of biological tissue and restoration of functional properties, characteristics, and structure. Therefore, the claimed limitations are met.

Furthermore, O’Donnell discloses a method and system to create and acoustically manipulate a microbubble within tissue wherein the method includes comprising generating a plurality of explosive acoustic waves directed at biological tissue (e.g. [0005]; [0013]; [0031] the system shows that the utilization of the ultrafast laser for photodisruption inherently includes the generation of an acoustic wave).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to understand that the utilization of the laser source in Altshuler inherently includes the generation of explosive acoustic waves directed at biological tissue.
Regarding claim 7, Altshuler discloses a method for minimally invasive rejuvenation of biological tissue and restoration of functional properties, characteristics, and structure thereof by creating non-thermal microdestruction sites on biological tissue, below the surface of skin tissue, without increasing the contact surface of living tissue to promote natural regeneration in desired areas without the use of heat (e.g. [0019]), the method consisting of: generating a plurality of non-thermal explosive non-ultrasonic in-phase acoustic waves via laser pulses directed at underlying biological tissue (e.g. Fig 42a; [0486]-[0487] the system utilizes electromagnetic radiation [0152]; [0274]; [0363] the system can utilize different parameters to adjust the phases of the output of the system), wherein the power of each non-thermal acoustic wave is sufficient to create areas of mechanical destruction of biological tissue radially from an epicenter of each acoustic wave, but not in the epicenter (e.g. [0486]-[0487] the system discloses utilizing a skin-lifting implement to create a space between the two lighting assemblies 520 and the illumination is selected so that the damage zones are only in the spatial zones 507 where the beams intersect); and arranging the epicenters for said plurality of non-thermal explosive in-phase acoustic waves adjacent to each other such that microdestruction sites are formed only in interference zones located in the desired areas of biological tissue where two or more explosive in-phase acoustic waves interact (e.g. [0487] the dimension of the microdestruction sites (the beams intersection) are controlled with high precision to be in the desired); wherein said plurality of non-thermal explosive acoustic waves are generated as divergent explosive acoustic waves so that interference zones are formed deep inside the biological tissue where the explosive acoustic waves are directed (e.g. [0486]-[0487]).. 
Altshuler is silent regarding wherein the method explicitly states comprising generating a plurality of explosive acoustic waves directed at biological tissue and also wherein said creation a plurality of non-thermal microdestruction sites on biological tissue, below the surface of skin tissue, precludes the possibility of formed defect replacement by fibrous tissue, stimulating only natural regeneration of biological tissue and restoration of functional properties, characteristics, and structure.
It is noted that Altshuler does disclose the use of photodisruption (e.g. [0144]-[0145]). Anderson discloses a method and apparatus for photodisruption in which “High energy, ultrashort pulses of laser light cause extremely rapid heating of the target, with formation of a rapidly expanding thermal plasma.  As the plasma collapses, the shock wave causes mechanical disruption of the target.” This is equivalent to what the applicant has described as non-thermal.
Additionally, Altshuler does not disclose that there are formed defect replacement by fibrous tissue, and that is stimulates anything other than natural regeneration of biological tissue and restoration of functional properties, characteristics, and structure. Therefore, the claimed limitations are met.
However, O’Donnell discloses a method and system to create and acoustically manipulate a microbubble within tissue wherein the method includes comprising generating a plurality of explosive acoustic waves directed at biological tissue (e.g. [0005]; [0013]; [0031] the system shows that the utilization of the ultrafast laser for photodisruption inherently includes the generation of an acoustic wave).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to understand that the utilization of the laser source in Altshuler inherently includes the generation of explosive acoustic waves directed at biological tissue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Jessandra Hough								August 8, 2022
/J.F.H./Examiner, Art Unit 3792     

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792